•                Case 3:20-cr-10032-CAB Document 11 Filed 05/14/20 PageID.19 Page 1 of 2
    AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations


                                          UNITED STATES DISTRICT COURT
                                                SOUTHERN Disfifu,               ij [}LIFORNIA
                  UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                2020    MAYCI!diiReA>clGtof)}ol'Probation or Supervised Release)
                                     V.                                   (For Offenses Committed On or After November I, 1987)
                                                               CLERK, U.S. {)L=;Ji:ccr COURT
                                                              SOUTHi'f::•! DiS'!;(CAsf]'q'{/~8~f!A 20CRI 0032-CAB
                  HECTOR ROLON-ARTEAGA (I)

                                                                           STEPHEN;P?1,WHITE
                                                                           Defendant's Attorney
    REGISTRATION NO,                 06615359
    •-
    THE DEFENDANT:
    D     admitted guilt to violation of allegation(s) No.


    lg]   was found guilty in violation ofallegation(s) No.      I, 2                                      after plea and conviction in
                                                                                                          related case 19CR5123-CAB.
                                                               --------------
    Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

    Allegation Number                  Nature of Violation

                   I                   nv I, Committed a federal, state or local offense
                   2                   nv35, Illegal entry into the United States




         Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
            IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
    material change in the defendant's economic circumstances.




                                                                          HON. Ca            nn B ncivengo
                                                                          UNITED STATES DISTRICT JUDGE
.        '        Case 3:20-cr-10032-CAB Document 11 Filed 05/14/20 PageID.20 Page 2 of 2

 AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                  HECTOR ROLON-ARTEAGA (I)                                              Judgment - Page 2 of 2
     CASE NUMBER:                20CRI 0032-CAB

                                                       IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     12 MONTHS CONCURRENT AND 12 MONTHS CONSECUTIVE TO SENTENCE IMPOSED IN CASE NO.
     l 9CR5123-CAB




     •       Sentence imposed pursuant to Title 8 USC Section l 326(b ).
     •       The court makes the following recommendations to the Bureau of Prisons:




     •       The defendant is remanded to the custody of the United States MarshaL

     •       The defendant shall surrender to the United States Marshal for this district:
             •   at _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

             •     as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •       Prisons:
             •     on or before
             •     as notified by the United States Marshal.
             •     as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

             Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


     at - - - - - - - - - - - ~ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                   DEPUTY UNITED STATES MARSHAL
II



                                                                                                        20CR10032-CAB
